DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      EDWIN JESUS LATALLADI,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                                No. 4D19-52

                              [October 3, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Daliah H. Weiss, Judge; L.T. Case No. 17CF008275AMB.

   Carey Haughwout, Public Defender, and Anthony Shih and Christine
C. Geraghty, Assistant Public Defenders, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Jonathan P. Picard,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

WARNER, GROSS and GERBER, JJ., concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.